BAKES, Justice,
concurring specially, in part:
I concur in that portion of the majority opinion which affirms the Industrial Commission’s ruling that Leatham Brothers fell within the definition of a statutory employer under I.C. § 72-102(10). However, the majority does not address the appellant’s argument that because of the 25 shares of stock (I2V2 ownership) which the commission found that the claimant owned in Interstate Farmlines, Inc., his conduct was not covered employment under I.C. § 72-212(6), and therefore the claimant is not entitled to compensation. Neither the commission, nor this Court on appeal, addresses that defense raised by the appellant, even though the commission did find that the claimant held a 12V2 stock ownership. At some stage in these proceedings the appellant is entitled to have his defenses considered both by the commission and by this Court.
I would remand this matter to the commission with instructions to make the necessary findings and conclusions of law relating to that defense, rather than instructing the commission on how to process the claimant’s claim — something that I am sure the commission knows how to do.